Dismissed and Memorandum Opinion filed February 22, 2007







Dismissed
and Memorandum Opinion filed February 22, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00296-CV
____________
 
ROGER HOBART EVANS, III, Appellant
 
V.
 
C. CAMPBELL EVANS, ET AL., Appellees
 

 
On Appeal from the 215th District
Court
Harris County, Texas
Trial Court Cause No. 04-36436
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 22, 2006.  On February 12, 2007, 
the parties filed a joint
motion to dismiss the appeal because the case has been settled. See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
February 22, 2007.
Panel consists of Justices Yates, Anderson, and Hudson.